19 U.S. 450 (1821)
6 Wheat. 450
SULLIVAN et al.
v.
THE FULTON STEAM BOAT COMPANY.
Supreme Court of United States.
March 8, 1821.
*451 Mr. Webster, for the appellants.
DECREE. On motion of the appellants, by their counsel, and on inspection of the transcript of the record of the Circuit Court for the Southern District of New-York, it is DECREED and ORDERED, that the decree of the said Circuit Court, in this case, be, and the same is hereby affirmed, it not appearing from the record that the said Circuit Court had jurisdiction *452 in said cause. The said affirmance to be without prejudice to the complainants on the merits of the case.